Citation Nr: 1438102	
Decision Date: 08/26/14    Archive Date: 09/03/14

DOCKET NO.  09-39 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for arthritis of the right and left shoulders.

2.  Entitlement to service connection for arthritis of the right and left wrists.

3.  Entitlement to service connection for arthritis of the cervical spine.

4.  Entitlement to service connection for a gastrointestinal disability, to include irritable bowel syndrome (IBS) and gastroesophageal reflux disease (GERD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to August 1971, and from October 1975 to January 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In November 2010, the Veteran presented testimony in a Video Conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder.

On a February 1991 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, the Veteran appointed the Texas Veterans Commission as her representative.  However, during the November 2010 hearing, she clarified that while the Texas Veterans Commission had represented her in the past, she currently did not have any representation.  Accordingly, the Board finds that the Veteran withdrew her representation.  See 38 C.F.R. § 20.608 (2013).  Additionally, in July 2014, the Veteran affirmed that the Texas Veterans Commission no longer represented her, and that she currently represents herself.

In a February 2013 decision, the Board denied the Veteran's claims.  In September 2013, the U.S. Court of Appeals for Veterans Claims (Court) vacated the portion of the Board's February 2013 decision that denied entitlement to service connection for arthritis of the right and left shoulders, arthritis of the right and left wrists, arthritis of the cervical spine, and a gastrointestinal disability, to include IBS and GERD, and remanded the appeal for further action consistent with its memorandum decision.  The Veteran's claims now returns to the Board for compliance with the instructions in the September 2013 joint motion for partial remand.

Documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  Documents on the Veterans Benefits Management System (VBMS) are either duplicative of the evidence of record or are not pertinent to the present appeal. 

During the November 2010 hearing, the Veteran indicated that she had fibromyalgia due to service.  This service connection claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the September 2013 joint motion for partial remand, the Court concluded that in its February 2013 denial of entitlement to service connection for arthritis of the right and left shoulders, arthritis of the right and left wrists, arthritis of the cervical spine, and a gastrointestinal disability, to include IBS and GERD, the Board relied upon inadequate examinations.  Specifically, for the claims for service connection for arthritis, the Court found that the June 2011 VA examiner did not, as required by the April 2011 Board remand order, comment on any in-service notations regarding the Veteran's complaints related to her shoulders or her cervical spine.  The Court also found that the June 2011 VA examiner did not discuss what effect, if any, the Veteran's in-service clerical work had on her current cervical and bilateral shoulder and wrist arthritis.  The Court therefore found that the June 2011 examiner's rationale in support of his opinions regarding the Veteran's cervical and bilateral shoulder and wrist arthritis was insufficient to substantially comply with the terms of the Board's April 2011 remand order.

Regarding a gastrointestinal (GI) disability, the Court found that the June 2011 VA examiner's statement that the Veteran's GI symptoms were "oftentimes" associated with other flulike symptoms "may be overbroad."  The Court noted that the record indicated that the Veteran also presented multiple times in service with what appeared to be solely GI symptoms rather than GI symptoms associated with other flulike symptoms.  The Court therefore found that without further comment on such records, the June 2011 examiner's opinion regarding the Veteran's GI disability failed to adequately account for the Veteran's medical history or provide sufficient detail to allow for the Board's informed review.

In light of the foregoing, new VA examinations with opinions are necessary to determine the nature, etiology, and approximate date of onset of any current arthritis of the cervical spine, bilateral shoulders and wrists, and any current GI disability, and to address the above-mentioned issues.

Prior to any examination, with the Veteran's assistance, the RO should obtain any outstanding records of pertinent private and VA treatment.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with her assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2. After the above development has been completed to the extent possible, the Veteran should then be afforded a VA examination, with an appropriate examiner, to determine the nature, etiology,and approximate date of onset of any current arthritis of the bilateral shoulders, cervical spine, and/or bilateral wrists.  The claims file and a copy of this REMAND must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination. 

The examiner should determine the approximate date of onset of the Veteran's arthritis of the bilateral shoulders, cervical spine, and bilateral wrists.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's arthritis in the bilateral shoulders, cervical spine, and bilateral wrists is related to service, to include as due to performing routine clerical work and equipment during service.

The examiner must specifically address the effect, if any, the Veteran's clerical work had on her current cervical and bilateral shoulder and wrist arthritis.

The examiner must also comment on the in-service notations as to complaints related to the cervical spine and shoulders.  See April 1977 service treatment record noting muscle tightness of the right upper trapezius muscle, December 1974 service treatment record noting pain in both axillary nerves, and May 1987 service treatment record noting stiffness that penetrates into the left shoulder and arm and fibromyositis of the trapezius muscle.  See also April 1977 service treatment record noting painful cervical active range of motion with decreased function, and May 1987 service treatment record indicating that the Veteran had a stiff neck that penetrated down into the left shoulder and arm.

A complete rationale for any opinion expressed should be provided.  The examiner should address any contrary evidence of record.

3. The Veteran should also be afforded a VA examination, with an appropriate examiner, to determine the nature, etiology, and approximate date of onset of any current gastrointestinal disability, to include IBS.  The claims file, and a copy of this REMAND, must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should determine the approximate date of onset of the Veteran's current gastrointestinal disability, to include IBS.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's gastrointestinal disability is related to service, to include as due to the in-service gastrointestinal complaints, or stress during service.

The examiner must address all of the Veteran's GI symptoms in service, to specifically include any GI symptoms that were not associated with other flulike symptoms.  See March 1980 service treatment record, September 1977 service treatment record, January through February 1969 service treatment records, February 1969 service treatment record, September 1986 service treatment record, and April 1985 service treatment record.

A complete rationale for any opinion expressed should be provided.  The examiner should address any contrary evidence of record.

4. Upon completion of the above actions, review the providers' reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

5. After the development has been completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


